Case 4:19-cr-00254-ALM-KPJ Document 51 Filed 07/13/20 Page 1 of 1 PageID #: 106



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS                                 UL 1 3 2020
                                  SHERMAN DIVISION
                                                                                 Clerk, U.S. District Court
                                                                                      Texas Eastern
 UNITED STATES OF AMERICA                            §
                                                     §
                                                     §
 v.                                                  § CASE NUMBER 4:19-CR-00254-ALM
                                                    §
                                                    §
 CRAIG SEASON                                       §

          WAIVER AND CONSENT TO PROCEED BEFORE UNITED STATES
              MAGISTRATE JUDGE FOR ENTRY OF GUILTY PLEA

       I am aware of my right to appear in open court and be addressed personally by a United

States district judge when I enter my guilty plea in this case.

       I hereby knowingly, voluntarily and with advice of counsel waive my right to enter my

guilty plea before a district judge, and I consent to have United States Magistrate Judge Kimberly
C. Priest Johnson hear, accept and bind me to my guilty plea and make all a propriate fact findings

and deter inations required by law including findings as to whether:

        1. lam fully competent and capable of entering an informed plea;

       2. lam aware of the nature of the charge(s) and consequences of my plea;

       3. My plea of guilty is a knowing and voluntary plea; and

       4. My plea of guilty is supported by an independent basis in fact containing each of
               the essential elements of the offense(s).
       I understand and agree that (a) the United States district judge assigned to my case may
accept or reject my plea agreement, or defer such decision until the court reviews the presentence

report; (b) upon conviction, sentencing will be conducted by a United States district judge; and (c)
substantive or procedural concerns about my guilty plea proceedings before the magistrate judge

are subject to de novo review by a United States district judge.




                                                                           .
